NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE CONWAY WOOD,                              No. 20-35892

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00362-SB

 v.
                                                MEMORANDUM*
SUE WASHBURN, Superintendent of
Eastern Oregon Correctional Institution
("EOCI"), in her individual and official
capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                Stacie F. Beckerman, Magistrate Judge, Presiding**

                           Submitted January 20, 2021***

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Oregon state prisoner Lance Conway Wood appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motion for a preliminary injunction in his action in his 42

U.S.C. § 1983 action alleging retaliation and due process violations. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion.

Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014).

We affirm.

      The district court did not abuse its discretion in denying Wood’s motion for

a preliminary injunction because Wood failed to establish that he was likely to

suffer irreparable harm. See Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1022

(9th Cir. 2016) (explaining that “[s]peculative injury does not constitute irreparable

injury sufficient [to obtain a preliminary injunction]”).

      We reject as without merit Wood’s contention that the district court was

required to hold an evidentiary hearing regarding Wood’s motion for a preliminary

injunction.

      AFFIRMED.




                                           2                                   20-35892